DETAILED ACTION
Status of Claims
Claim 12 is currently amended.
Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the Alice/Mayo test the claims re directed to statutory categories. Specifically, the system, as claimed in claims 1-10, is directed to a machine. Additionally, the method, as claimed in claims 11-20, is directed to a process. 
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of transmitting different information based on different conditions. Specifically, representative claim 1 recites the abstract idea of: Providing item information to customers in a retail environment comprising:
storing states of items, wherein the items are offered for sale online
receiving customer input to select a selected item
transmit and receive item information associated with the selected item
receive nonevent item information for a first item, wherein the nonevent item information includes pricing associated with a nonevent of the first item;
receive event item information of the first item, wherein the event item information includes pricing associated with an event for the fist item and temporal information associated with the event;
pregenerate, based on the nonevent item information, a nonevent state of the first item;
pregenerate, based on the event item information, an event state of the first item; and
transmit the nonevent state of the first item and the event state of the first item.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of providing item information based on time, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because storing states for items offered for sale, receiving customer input to select an item, transmitting of indication of selected item and receive item information, receiving nonevent and item information including pricing, pregenerating nonevent state and event state of the first item, and transmitting the state of the first item are commercial or legal interactions because they are sales activities. 
Thus, representative claim 1 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. As stated in the 2019 PEG, when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use,” the judicial exception has not been integrated into a practical application. In this case, representative claim 1 includes additional elements such as system in an online retail environment, a data store, user device, user input device, transceiver, control circuit, and backend systems. Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of a commonplace business method or mathematical algorithm being applied on a general purpose computer (Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573, U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014)) and requiring the use of software to tailor information and provide it to the user on a generic computer (Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)). Similarly, specifying that the abstract idea of providing item information based on time occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, the additional elements do not integrate the judicial exception into a practical application of the abstract idea of providing item information based on time and, thus, representative claim 1 is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer component or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they are considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components…’ad[d] nothing… that is not already present when the steps are considered separately’… [and] [v]iewed as a whole…[the] claims simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573, U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014) (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself of facilitating generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible.
Dependent Claims 2-10 do not aid in the eligibility of independent claim 1. For example, claims 2-10 merely further define the abstract limitations of claim 1.
Furthermore, it is noted that certain dependent claims include additional elements supplemental to those recited in independent claim 1: real time database and a cache (claim 5), ingestion layer (claim 6), application, mobile device (claim 7), push layer (claim 8), database (claim 9). However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. 
Dependent claims 2-4 and 10 do not recite additional elements supplemental those recited in claim 1. Therefore, the additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea for the reasons described above with respect to claim 1.
Thus, dependent claims 2-10 are also ineligible.
Independent claim 11 recites the same abstract idea recited in representative claim 1. Independent claim 11 recites the additional elements of an online retail environment, data store, user input device, transceiver, control circuit, backend systems. The additional elements in independent claim 11 do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea for the reasons described above with respect to claim 1.
Similarly, the dependent clams 12-20 do not recite additional elements supplemental those recited in claims 2-10. Therefore, the additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea for the reasons described above with respect to claims 2-10, respectively.
Thus, dependent claims 12-20 are also ineligible.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the database" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears this should read “the data set”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Iaia et al. (US 2009/0276364).
Regarding Claims 1 and 11, Iaia discloses A system for providing item information to customers in an online retail environment, the system comprising: (See paragraph [0012])
a data store, wherein the data store is configured to store states of items, wherein the items are offered for sale online; (See at least paragraph [0012] disclosing data store, [0030] disclosing website, [0031] disclosing items such as tickets, [0178] disclosing database with information on pricing and timing)
a user device, wherein the user device comprises:  (See at least paragraph [0170] disclosing types of user devices)
a user input device, wherein the user input device is configured to receive customer input to select a selected item; and (See at least paragraph [0012] disclosing receiving user search query and selection of specific ticket for purchase, [0170], [0194] disclosing user selection of ticket for purchase)
a transceiver, wherein the transceiver is configured to transmit an indication of the selected item and receive item information associated with the selected item; (See at least paragraph [0194] disclosing retrieving ticket information corresponding to selection, [0213])
and a control circuit, wherein the control circuit is communicatively coupled to the data store and the user device, and wherein the control circuit is configured to: (See at least paragraph [0028] disclosing circuitry)
 receive, from backend systems, nonevent item information for a first item, wherein the nonevent item information includes pricing associated with a nonevent for the first item; (See at least paragraph [0033] disclosing initial sale of ticket, presale, general sale, etc. as different event types, [0036], [0041] disclosing timing information, [0073] disclosing different pricing rules at different times, [0084]-[0096] disclosing types of data that may be utilized in setting or adjusting prices including timing and price increments, [0158] disclosing remote systems– e.g., nonevent for first item may be the initial sale or presale or even general sale. Then within, general sale there may be further price changes such as increase or decrease at various times)
receive, from the backend systems, event item information for the first item, wherein the event item information includes pricing associated with an event for the first item and temporal information associated with the event; (See at least paragraph [0033] disclosing initial sale of ticket, presale, general sale, etc. as different event types, [0036], [0041] disclosing timing information, [0073] disclosing different pricing rules at different times, [0084]-[0096] disclosing types of data that may be utilized in setting or adjusting prices including timing and price increments, [0158] disclosing remote systems– e.g., nonevent for first item may be the initial sale or presale or even general sale. Then within, general sale there may be further price changes such as increase or decrease at various times)
pregenerate, based on the nonevent item information, a nonevent state of the first item; (See at least paragraph [0016] disclosing assigning states of tickets with information such as price, amount, etc. and storing that information for future retrieval, [0041], [0065], [0084]-[0096] disclosing types of data that may be utilized in setting or adjusting prices including timing and price increments, [0178] disclosing database storing the rules with respect to the tickets timing and pricing, [0181])
pregenerate, based on the event item information, an event state of the first item; and (See at least paragraph [0016] disclosing assigning states of tickets with information such as price, amount, etc. and storing that information for future retrieval, [0041], [0065], [0084]-[0096] disclosing types of data that may be utilized in setting or adjusting prices including timing and price increments)
transmit, for storage in the data store, the nonevent state of the first item and the event state of the first item. (See at least Abstract, paragraph [0012] disclosing using ticket request timing to determine what data regarding tickets to respond with, [0181], [0218]-[0219] disclosing using request timing and various pregenerated rules/information regarding the different events to determine what the price of the ticket is at X time, claim 8 disclosing determine ticket request rate based in part on timing data wherein allocation suggestion is in part on the ticket request rate, [0137] disclosing user informed what tickets may be purchased and sale price, [0141]-[0147] disclosing transmitted information to user such as price, [0194] transmit seat ticket information)

Regarding Claims 2 and 12, Iaia discloses all of the limitations of claims 1 and 11. Additionally, Iaia discloses wherein the selected item is the first item, and wherein the control circuit is further configured to: 
receive, from the user device, an indication of the first item and an indication of a time associated with the selection of the first item; (See at least Abstract, paragraph [0012] disclosing using ticket request timing to determine what data regarding tickets to respond with, [0181], [0218]-[0219] disclosing using request timing and various pregenerated rules/information regarding the different events to determine what the price of the ticket is at X time, claim 8 disclosing determine ticket request rate based in part on timing data wherein allocation suggestion is in part on the ticket request rate)
retrieve, from the data store based on the indication of the first item and the indication of the time associated with selection of the first item, one of the nonevent state of the first item and the event state of the first item; and (See at least Abstract, paragraph [0012] disclosing using ticket request timing to determine what data regarding tickets to respond with, [0178] disclosing databases with information regarding rules such as prices and timing, [0181], [0218]-[0219] disclosing using request timing and various pregenerated rules/information regarding the different events to determine what the price of the ticket is at X time, claim 8 disclosing determine ticket request rate based in part on timing data wherein allocation suggestion is in part on the ticket request rate, [0194] disclosing system search for and locate tickets and corresponding information)
transmit, for presentation on the user device based on one of the nonevent state of the first item and the event state of the first item for the event, item information for the first item. (See at least Abstract, paragraph [0012] disclosing using ticket request timing to determine what data regarding tickets to respond with, [0181], [0218]-[0219] disclosing using request timing and various pregenerated rules/information regarding the different events to determine what the price of the ticket is at X time, claim 8 disclosing determine ticket request rate based in part on timing data wherein allocation suggestion is in part on the ticket request rate, [0137] disclosing user informed what tickets may be purchased and sale price, [0141]-[0147] disclosing transmitted information to user such as price, [0194] transmit seat ticket information)

Regarding Claims 3 and 13, Iaia discloses all of the limitations of claims 2 and 12. Additionally, Iaia discloses wherein the indication of the time associated with the selection of the first item is outside of a window for the event, and wherein the control circuit retrieves the nonevent state of the first item. (See at least Abstract, paragraph [0012] disclosing using ticket request timing to determine what data regarding tickets to respond with, [0181], [0218]-[0219] disclosing using request timing and various pregenerated rules/information regarding the different events to determine what the price of the ticket is at X time, claim 8 disclosing determine ticket request rate based in part on timing data wherein allocation suggestion is in part on the ticket request rate)

Regarding Claims 4 and 14, Iaia discloses all of the limitations of claims 2 and 12. Additionally, Iaia discloses wherein the indication of the time associated with the selection of the first item is within a window for the event, and wherein the control circuit retrieves the event state of the first item (See at least Abstract, paragraph [0012] disclosing using ticket request timing to determine what data regarding tickets to respond with, [0181], [0218]-[0219] disclosing using request timing and various pregenerated rules/information regarding the different events to determine what the price of the ticket is at X time, claim 8 disclosing determine ticket request rate based in part on timing data wherein allocation suggestion is in part on the ticket request rate)

Regarding Claims 5 and 15, Iaia discloses all of the limitations of claims 1 and 11. Additionally, Iaia discloses wherein the data store includes a real time database and a cache, and wherein states of the items are stored in the cache. (See at least paragraph [0158] disclosing a database with real time information, [0012] disclosing populate data caches and use cache cluster system to cache data and states for access by other computer system components, [0171] disclosing caches)

Regarding Claims 6 and 16, Iaia discloses all of the limitations of claims 1 and 11. Additionally, Iaia discloses wherein the control circuit includes an ingestion layer, and wherein the ingestion layer pregenerates the states of the items. (See at least paragraph [0012] disclosing load balancer and transaction processors part of system configured to generate transactional pages, populate data caches, provide logic and/or rules for the transaction flows, and transmit queue related messaging.)

Regarding Claims 7 and 17, Iaia discloses all of the limitations of claims 1 and 11. Additionally, Iaia discloses wherein the user device is a mobile device (See at least paragraph [0170] disclosing user terminal can be mobile phone), wherein the mobile device is executing an application associated with a retailer, (See at least paragraph [0031] disclosing seller, [0171] and Fig. 1disclosing web applications) and wherein the control circuit is further configured to: push, for local storage on the mobile device, the states of the items to the mobile device. (See at least paragraph [0170] disclosing web proxy system includes optional load balancer and web proxy processors and can selectively block or route an inbound request from a user browser executing on the terminal (e.g., mobile device) to an appropriate internal destination which can be a queue or other destinations server).

Regarding Claims 8 and 18, Iaia discloses all of the limitations of claims 7 and 17. Additionally, Iaia discloses wherein the control circuit includes a push layer, and wherein the push layer pushes the states of the items to the mobile device (See at least paragraph [0012] disclosing program code that when executed optionally provides the user interface displaying information and servo system that suggests allocations of tickets), [0170] disclosing web proxy system includes optional load balancer and web proxy processors and can selectively block or route an inbound request from a user browser executing on the terminal (e.g., mobile device) to an appropriate internal destination which can be a queue or other destinations server).

Regarding Claims 9 and 19, Iaia discloses all of the limitations of claims 1 and 11. Additionally, Iaia discloses wherein the database stores the nonevent state of the first item and event state of the first item simultaneously (See at least paragraph [0041] disclosing automatic gathering process of information, [0060], [0121], [0158], [0164], [0220] disclosing automatically distributes and transmits information of remote computer system).

Regarding Claims 10 and 20, Iaia discloses all of the limitations of claims 1 and 11. Additionally, Iaia discloses wherein the pregeneration of the event state of the first item occurs and is transmitted to the data store for storage before the event begins (See at least paragraph [0181] disclosing database stores information regarding ticket sales for an event, such as presale beginning date, presale set prices, presale end date, general public date at set prices, and various other time and price rules to be used when sale of ticket begins, [0219] disclosing storing in memory various ticket prices and sales for different set time periods).

Conclusion
The references cited in the form PTO-892 were not applied under relevant section §103 in the above Office Action, however, they are considered relevant to both claimed and unclaimed features of the instant invention. Applicant is herein advised to review the cited prior art references prior to responding to the instant Office Action in order to expedite prosecution of the instant application. For example:
Lindsay et al. (US 10,657,558) disclosing multiple caches that hold different types of information to push forward to user terminals;
Porter et al. (US 9,6684,914) disclosing caching offers for sales of items and predetermining price based on various dynamic pricing factors;
NPL: “Efficient Proactive Caching for Supporting Seamless Mobility” (V. A. Siris, X. Vasilakos and G. C. Polyzos, Efficient proactive caching for supporting seamless mobility, 2014, Proceeding of IEEE International Symposium on a World of Wireless, Mobile and Multimedia Networks 2014, pp. 1-6.) disclosing the use of caches with a congestion pricing scheme.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625